LEVY, Judge.
Petitioner seeks a Writ of Certiorari to quash an order of the Circuit Court which, in turn, quashed a variance granted by the Key West Board of Adjustment.
Clearly, the record in this case is devoid of any evidence that would justify any finding that a “hardship” existed with regard to the use of the property by the petitioner. See City of Coral Gables v. Geary, 383 So.2d 1127 (Fla. 3d DCA 1980).
Accordingly, the Circuit Court was eminently correct in quashing the variance that had erroneously been granted to the petitioner. See Maturo v. City of Coral Gables, 619 So.2d 455 (Fla. 3d DCA 1993).
Certiorari denied.